DETAILED ACTION
This Office Action is in response to communication on January 15, 2021 and March 10, 2021.
Claims 2-20 are newly added in the amendment.
Claim 6 is cancelled in the Examiner’s Amendment.
Claims 1 and 7-10 are amended in the Examiner’s Amendment.
Claims 1-5 and 7-20 have been examined.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Brian K. Sung (Reg. No. 72,057) on March 10, 2021.

The application has been amended as follows: 
In the claim:
Please cancel claim 6 without prejudice or disclaimer.
Please amend claims 1 and 7-10 as indicated below.
This listing of claims will replace all prior versions, and listings, of claims in the application.

1. (Currently amended) A quality based streaming content player system comprising: 
a processor; 
a network interface; and 
a memory connected to the processor, where the memory contains a content player application; 
wherein the content player application directs the processor to: 
receive quality metadata describing a plurality of streams, where: 
the plurality of streams are encoded at different maximum bitrates; each stream is divided into content segments; and 
quality varies between content segments in each stream, wherein the quality depends on a type of content encoded by a content segment;
measure available bandwidth via the network interface; and 
request content segments from the plurality of streams based upon the available bandwidth and the quality metadata describing the plurality of streams, where the requested content segments include content segments encoded at a maximum bitrate and having quality that is a lowest maximum bitrate that achieves a target quality level, wherein requesting content segments from the plurality of streams further comprises selecting content segments from the plurality of streams based upon a calculated bitrate, where the calculated bitrate is the minimum bitrate required to download a window of content from a given stream without playback interruption given content segments currently buffered by the content player; 
wherein the target quality level is determined based upon a moving average of a set of content segments encoded at the same maximum bitrate; and 
wherein the moving average is a weighted average with content segments described as having lower quality levels by the quality metadata having a higher weight compared to content segments described as having higher quality levels by the quality metadata.  

2. (New) The quality based streaming content player system of claim 1, wherein the received quality metadata describing a plurality of streams is contained within at least one manifest file.  



4. (New) The quality based streaming content player system of claim 1, wherein: the plurality of streams are encoded at different resolutions; and requesting content segments from the plurality of streams further comprises selecting content streams having different resolutions at a given available network bandwidth based upon quality of the content segments.  

5. (New) The quality based streaming content player system of claim 4, wherein the quality of the content segments at different resolutions are selected by using at least one measurement process selected from a group consisting of: comparing number of encoded bits per pixel, measuring mean squared error between a low resolution frame of video scaled to meet a higher resolution frame of video, and analyzing contrast value of one or more frames in a video.  

6. (Cancelled).  

7. (Currently amended) The quality based streaming content player system of claim [[6]] 1, wherein the calculated bitrate is constrained to be no less than the average bitrate of the given stream.  

8. (Currently amended) The quality based streaming content player system of claim [[6]] 1, where the window of content is selected from a group consisting of: a predetermined duration of content, and remaining content segments in a stream.  

9. (Currently amended) The quality based streaming content player system of claim [[6]] 1, wherein the quality metadata describes segment sizes of content segments.  

10. (Currently amended) The quality based streaming content player system of claim [[6]] 1, wherein: 
the quality metadata is contained within a manifest file identifying byte ranges of each of the content segments; and 


11. (New) The quality based streaming content player system of claim 1, wherein the plurality of streams described by the quality metadata are generated from source content by multiple encoders that each encode one of the plurality of streams.  

12. (New) The quality based streaming content player system of claim 11, wherein: 
the quality metadata is contained within a manifest file containing URLs identifying content segments; and 
the content player application further directs the processor to determine sizes of the content segments by requesting header information using URLs from the manifest file.  

13. (New) The quality based streaming content player system of claim 11, wherein the source content is received and encoded in real time using single-pass encoding.  

14. (New) The quality based streaming content player system of claim 1, wherein the target quality level is generated based on quality levels of previously requested content segments.  

15. (New) The quality based streaming content player system of claim 1, wherein the target quality level is a range of specific quality values.  

16. (New) The quality based streaming content player system of claim 1, wherein requesting content segments from the plurality of streams also includes selecting content segments encoded at a higher maximum bitrate than the available network bandwidth.  

17. (New) The quality based streaming content player system of claim 16, wherein the content player application further directs the processor to: 
generate an aggressiveness factor based on the playback condition data; and 
wherein request content segments from the plurality of streams based upon the available network bandwidth and the quality metadata describing the plurality of streams comprises selecting content segments based at least in part upon the 

18. (New) The quality based streaming content player system of claim 19, wherein the playback condition data comprises at least one piece of data selected from a group consisting of: playback duration, bandwidth variation, current buffer level and current bandwidth.  

19. (New) A method for quality based streaming comprising: 
receiving content including a plurality of streams at a content server system, where: 
the plurality of streams are encoded at different maximum bitrates; each stream is divided into content segments; and 
quality varies between content segments in each stream, wherein the quality depends on a type of content encoded by content segment; 

measuring quality of the content segments using the content server system; 
generating quality metadata describing the content segments based upon content segment quality measurements using the content server system; and 
transmitting the quality metadata to a playback device using the content server system, where the playback device: 
measures playback conditions; 
selects content segments based upon the measured playback conditions, quality metadata describing the content segments, and a calculated bitrate, wherein the calculated bitrate is a higher of an average bitrate of a given stream and a time-window rate, the time-window rate being a minimum bitrate for downloading a window of content from the given stream without playback interruption given content segments currently buffered by a content player; and requests the selected content segments; 
where the selected content segments include content segments encoded at a maximum bitrate and having quality that is a lowest maximum bitrate that achieves a target quality level; 
wherein the target quality level is determined based upon a moving average of a set of content segments encoded at the same maximum bitrate; and 
wherein the moving average is a weighted average with content segments described as having lower quality levels by the quality metadata having a higher 

20. (New) A quality based redirection server system comprising: 
a processor; 
at least one network interface; and 
a memory connected to the processor, where the memory contains a redirection application; 
wherein the redirection application directs the processor to: 
receive quality metadata describing a plurality of streams, where: 
the plurality of streams are encoded at different maximum bitrates; each stream is divided into content segments; and 
quality varies between content segments in each stream, wherein the quality depends on a type of content encoded by a content segment; 
receive a plurality of segment requests via the network interface; 
generate segment redirection responses from the plurality of streams based upon an available bandwidth and the quality metadata describing the plurality of streams, where the segment redirection responses include content segments encoded at a maximum bitrate and having quality that is a lowest maximum bitrate that achieves a target quality level, and the content segments are selected based upon a calculated bitrate, wherein the calculated bitrate is a higher of an average bitrate of a given stream and a time-window rate, the time-window rate being a minimum bitrate for downloading a window of content from the given stream without playback interruption given content segments currently buffered by a content player; and 
transmit the segment redirection responses via the network connection; 
wherein the target quality level is determined based upon a moving average of a set of content segments encoded at the same maximum bitrate; and 
wherein the moving average is a weighted average with content segments described as having lower quality levels by the quality metadata having a higher weight compared to content segments described as having higher quality levels by the quality metadata. 7  
 
 
 
 Following are a clean copy of the examiner amended claims 1 and 7-10 as follow:


a processor; 
a network interface; and 
a memory connected to the processor, where the memory contains a content player application; 
wherein the content player application directs the processor to: 
receive quality metadata describing a plurality of streams, where: 
the plurality of streams are encoded at different maximum bitrates; each stream is divided into content segments; and 
quality varies between content segments in each stream, wherein the quality depends on a type of content encoded by a content segment;
measure available bandwidth via the network interface; and 
request content segments from the plurality of streams based upon the available bandwidth and the quality metadata describing the plurality of streams, where the requested content segments include content segments encoded at a maximum bitrate and having quality that is a lowest maximum bitrate that achieves a target quality level, wherein requesting content segments from the plurality of streams further comprises selecting content segments from the plurality of streams based upon a calculated bitrate, where the calculated bitrate is the minimum bitrate required to download a window of content from a given stream without playback interruption given content segments currently buffered by the content player; 
wherein the target quality level is determined based upon a moving average of a set of content segments encoded at the same maximum bitrate; and 
wherein the moving average is a weighted average with content segments described as having lower quality levels by the quality metadata having a higher weight compared to content segments described as having higher quality levels by the quality metadata.  

2. The quality based streaming content player system of claim 1, wherein the received quality metadata describing a plurality of streams is contained within at least one manifest file.  

3. The quality based streaming content player system of claim 1, wherein requesting content segments from the plurality of streams further comprises selecting content 

4. The quality based streaming content player system of claim 1, wherein: the plurality of streams are encoded at different resolutions; and requesting content segments from the plurality of streams further comprises selecting content streams having different resolutions at a given available network bandwidth based upon quality of the content segments.  

5. The quality based streaming content player system of claim 4, wherein the quality of the content segments at different resolutions are selected by using at least one measurement process selected from a group consisting of: comparing number of encoded bits per pixel, measuring mean squared error between a low resolution frame of video scaled to meet a higher resolution frame of video, and analyzing contrast value of one or more frames in a video.  

7. The quality based streaming content player system of claim 1, wherein the calculated bitrate is constrained to be no less than the average bitrate of the given stream.  

8. The quality based streaming content player system of claim 1, where the window of content is selected from a group consisting of: a predetermined duration of content, and remaining content segments in a stream.  

9. The quality based streaming content player system of claim 1, wherein the quality metadata describes segment sizes of content segments.  

10. The quality based streaming content player system of claim 1, wherein: 
the quality metadata is contained within a manifest file identifying byte ranges of each of the content segments; and 
the content player application further directs the processor to determine sizes of the content segments from the byte ranges of each of the content segments in the manifest file.  



12. The quality based streaming content player system of claim 11, wherein: 
the quality metadata is contained within a manifest file containing URLs identifying content segments; and 
the content player application further directs the processor to determine sizes of the content segments by requesting header information using URLs from the manifest file.  

13. The quality based streaming content player system of claim 11, wherein the source content is received and encoded in real time using single-pass encoding.  

14. The quality based streaming content player system of claim 1, wherein the target quality level is generated based on quality levels of previously requested content segments.  

15. The quality based streaming content player system of claim 1, wherein the target quality level is a range of specific quality values.  

16. The quality based streaming content player system of claim 1, wherein requesting content segments from the plurality of streams also includes selecting content segments encoded at a higher maximum bitrate than the available network bandwidth.  

17. The quality based streaming content player system of claim 16, wherein the content player application further directs the processor to: 
generate an aggressiveness factor based on the playback condition data; and 
wherein request content segments from the plurality of streams based upon the available network bandwidth and the quality metadata describing the plurality of streams comprises selecting content segments based at least in part upon the aggressiveness factor, the available network bandwidth, and the quality metadata describing the selected content segments.  



19. A method for quality based streaming comprising: 
receiving content including a plurality of streams at a content server system, where: 
the plurality of streams are encoded at different maximum bitrates; each stream is divided into content segments; and 
quality varies between content segments in each stream, wherein the quality depends on a type of content encoded by content segment; 

measuring quality of the content segments using the content server system; 
generating quality metadata describing the content segments based upon content segment quality measurements using the content server system; and 
transmitting the quality metadata to a playback device using the content server system, where the playback device: 
measures playback conditions; 
selects content segments based upon the measured playback conditions, quality metadata describing the content segments, and a calculated bitrate, wherein the calculated bitrate is a higher of an average bitrate of a given stream and a time-window rate, the time-window rate being a minimum bitrate for downloading a window of content from the given stream without playback interruption given content segments currently buffered by a content player; and requests the selected content segments; 
where the selected content segments include content segments encoded at a maximum bitrate and having quality that is a lowest maximum bitrate that achieves a target quality level; 
wherein the target quality level is determined based upon a moving average of a set of content segments encoded at the same maximum bitrate; and 
wherein the moving average is a weighted average with content segments described as having lower quality levels by the quality metadata having a higher weight compared to content segments described as having higher quality levels by the quality metadata.  


a processor; 
at least one network interface; and 
a memory connected to the processor, where the memory contains a redirection application; 
wherein the redirection application directs the processor to: 
receive quality metadata describing a plurality of streams, where: 
the plurality of streams are encoded at different maximum bitrates; each stream is divided into content segments; and 
quality varies between content segments in each stream, wherein the quality depends on a type of content encoded by a content segment; 
receive a plurality of segment requests via the network interface; 
generate segment redirection responses from the plurality of streams based upon an available bandwidth and the quality metadata describing the plurality of streams, where the segment redirection responses include content segments encoded at a maximum bitrate and having quality that is a lowest maximum bitrate that achieves a target quality level, and the content segments are selected based upon a calculated bitrate, wherein the calculated bitrate is a higher of an average bitrate of a given stream and a time-window rate, the time-window rate being a minimum bitrate for downloading a window of content from the given stream without playback interruption given content segments currently buffered by a content player; and 
transmit the segment redirection responses via the network connection; 
wherein the target quality level is determined based upon a moving average of a set of content segments encoded at the same maximum bitrate; and 
wherein the moving average is a weighted average with content segments described as having lower quality levels by the quality metadata having a higher weight compared to content segments described as having higher quality levels by the quality metadata. 7  
 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
request content segments from the plurality of streams based upon the available bandwidth and the quality metadata describing the plurality of streams, where the requested content segments include content segments encoded at a maximum bitrate and having quality that is a lowest maximum bitrate that achieves a target quality level, wherein requesting content segments from the plurality of streams further comprises selecting content segments from the plurality of streams based upon a calculated bitrate, where the calculated bitrate is the minimum bitrate required to download a window of content from a given stream without playback interruption given content segments currently buffered by the content player; wherein the target quality level is determined based upon a moving average of a set of content segments encoded at the same maximum bitrate; and wherein the moving average is a weighted average with content segments described as having lower quality levels by the quality metadata having a higher weight compared to content segments described as having higher quality levels by the quality metadata” as recited in independent claim 1; “selects content segments based upon the measured playback conditions, quality metadata describing the content segments, and a calculated bitrate, wherein the calculated bitrate is a higher of an average bitrate of a given stream and a time-window rate, the time-window rate being a minimum bitrate for downloading a window of content from the given stream without playback interruption given content segments currently buffered by a content player; and requests the selected content segments; where the selected content segments include content segments encoded at a maximum bitrate and having quality that is a lowest maximum bitrate that achieves a target quality level; wherein the target quality level is determined based upon a moving average of a set of content segments encoded at the same maximum bitrate; and wherein the moving average is a weighted average with content segments described as having lower quality levels by the quality metadata having a higher weight compared to content segments described as having higher quality levels by the quality metadata.” as recited in independent claim 19; and “generate segment redirection responses from the plurality of streams based upon an available bandwidth and the quality metadata describing the plurality of streams, where the segment redirection responses include content segments encoded at a maximum bitrate and having quality that is a lowest maximum bitrate that achieves a target quality level, and the content segments are selected based upon a calculated bitrate, wherein the calculated bitrate is a higher of an average bitrate of a given stream and a time-window rate, the time-window rate being a minimum bitrate for downloading a window of content from the given stream without playback interruption given content segments currently buffered by a content player; and transmit the segment redirection responses via the network connection; wherein the target quality level is determined based upon a moving average of a set of content segments encoded at the same maximum bitrate; and wherein the moving average is a weighted average with content segments described as having lower quality levels by the quality metadata having a higher weight compared to content segments described as having higher quality levels by the quality metadata.” as recited in independent claim 20.

Therefore, the claims 1-5 and 7-20 are allowable over the cited prior arts.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  See PTO-892 attached.
		Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAO HONG NGUYEN whose telephone number is (571)272-2666.  The examiner can normally be reached on Monday-Friday 8AM-4:30PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H. Hwang can be reached on (571)272-40364036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/H.H.N/Examiner, Art Unit 2447                                                                                                                                                                                                        
March 11, 2021


/DUSTIN NGUYEN/Primary Examiner, Art Unit 2446